DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims 
Claims 1-15, as filed on 02/24/2021, are currently pending and considered below.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
For the purposes of examination, the Figures present within the certified copy of the foreign priority application filed 02/24/2021 will be used.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 11: “wherein the hook-shaped recess is provided on the structure and the rod-shaped element on the retaining element” (Figures 1-4 do not show recess 50 on the structure 40 or rod-shaped element 46 on retaining element 16 and only show the opposite).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains reference numbers, is over 150 words, and is two paragraphs (there is floating Figure 1 that seems to be accidently included on the page).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 1: amend “Exercising device” to ---An exercising device---.
Claims 2-15: amend “Exercising device” to ---The exercising device---.
Claim 3, line 2: amend “hook element” to ---a hook element---.
Claim 7, line 3: amend “retaining element and” to --- retaining element, and---. 
Claim 8, line 2: amend “elastic elongated” to ---elastic elongated element---.
Claim 15, line 1: amend “claim 1” to ---claim 1, wherein---.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: 
Claim 1, line 7: “means of an engaging connection” is not being interpreted under 112(f) due to the following language of “formed by a hook-shaped recess and a rod-shaped element”.
Claim 4, line 2: “providing for fixing is an elastic clamping means which enters into a snap connection” is not being interpreted under 112(f) due to the language of “clamping” and snap connection with the rod shaped element. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

The following claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1, line 9: “means of a fixation”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Claim 1, line 2: “retaining element” (element for retaining where “retaining” is the function of the placeholder “element”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For Claim 1, line 2: “retaining element” (element for retaining where “retaining” is the function of the placeholder “element”), Page 9 recites “The retaining element 16 can be designed as bow or bracket”. 
For Claim 1, line 9: “means of a fixation”, Pages 13-14 recite “At this point it is to be noted that for fixation of the exercising device 1 according to the invention, besides the already mentioned elastic clamping means 52 and the elastic elongated element 60 also other fixing elements or respectively fixing13 devices can be used. For example, a magnetic fixation is conceivable in which an element adjacent to the exercising device 1 and another adjacent to the structure 40 are able to be connected together through magnetic force. This can involve in particular suitable permanent magnets, whose shape and size or magnitude can be selected in such a way that an optimal fixation of the exercising device 1 to the structure 40 can be ensured. Besides magnetic fixation, other mechanical fixing elements are also conceivable, e.g. screws and corresponding nuts or rotatable hook elements, which can be turned in order to fix securely the exercising device 1 to the structure 40.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, lines 7-8 recite “configured to be detachably arranged on a structure by means of an engaging connection formed by a hook-shaped recess and a rod-shaped element”. The claim is rendered unclear if the hook shaped recess and rod-shaped element are part of the exercising device or the structure or are the parts that are detachable from one another. Applicant is suggested to amend the limitation to ---configured to be detachably arranged on at least one rod-shaped element of a structure by a hook-shaped recess---.
Claim 4, line 2 recites: “wherein provided for fixing is”. The claim is rendered indefinite as it is unclear if this is a new limitation or further limiting the means of fixation from claim 1. Applicant is requested to keep consistent language throughout the claims to avoid indefiniteness.
Claim 6, lines 2-3 recite: “and is detachably fixable by a second end to the retaining element”. The claim is rendered indefinite as it is unclear elastic elongated element is detached from the retaining element or just the second end. Applicant is suggested to amend the limitation to ---and a second end of the elastic elongated element is detachably fixable to the retaining element---.
Claim 10, lines 2-3 recite: “at least two said rod-shaped elements received therein”. The claim is rendered indefinite as there is a lack of antecedent basis within the claims. Claim 1 recites “a rod-shaped element”. Applicant is suggested to amend the claim to ---wherein the rod-shaped element is at least two rod-shaped elements, wherein the at least two rod-shaped elements are received in the side elements---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-13, and 15 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 5330406 A (Patterson).
	Regarding Independent Claim 1, Patterson discloses an exercising device (hydraulic resistance member 5030), comprising a power arm (extension arm 5017) be arranged by a first end (lever member 5032) on a retaining element (carrier saddle 5020 with locked lever member 5031 with pin 5042 in locking hole 5238, see Col. 6, lines 60-65) at a first articulated joint (at pivot point 5034) in a way pivotable about a pivot axis or pin (pivot point 5034 via a bolt, see Figure 5), a resistance element (spring 5227) configured to be coupled by a first end region (lower spring stop 5229) at a first coupling point on the power arm (rotational attachment point 5232), and by a second end region (top spring stop 5228) at a second coupling point (at attachment point 5231) at a second articulated joint (rotational attachment point 5231) on the retaining element (see Figure 5 wherein the top end of the spring 5227 is attached to the locked lever 5031) wherein the exercising device is configured to be detachably arranged on a structure (support member 5012) by means of an engaging connection (peg pairs 5022 with slot 5024; “carrier 20 is mounted on support member 12 by engaging one of peg pairs 22 in carrier mounting slots 24 and then placing mounting pin 25 through aligning holes in carrier 20 and support 12. Thus, carrier 20 may be positioned at different locations on support member 12” Col.6, line 66- Col. 7, line 1), formed by a hook-shaped recess (slot 5024, the slot functions as a hook) and a rod-shaped element (peg pairs 5022) the exercising device being lockable in an engaged position by means of a fixation (mounting pin 5025, see Figure 5 wherein mounting pin 5025 takes the form of a bolt). 

    PNG
    media_image1.png
    782
    632
    media_image1.png
    Greyscale

Figure 5: Patterson
	Regarding Claim 2, Patterson further discloses the exercising device according to claim 1, wherein the hook-shaped recess is provided on the retaining element (carrier 5020 comprises the slot 5024) and the rod-shaped element is provided on the structure (support member 5012 comprises the peg pairs 5022, see Figure 5). 
	Regarding Claim 3, Patterson further discloses the exercise device according to claim 1, wherein the hook-shaped recess is a hook element connectible to the retaining element (in as much as applicant has shown the slot 5024 is formed as part of the carrier 5020 and functions as a hook element). 
	Regarding Claim 10, Patterson further discloses the device according to claim 1, wherein the structure comprises side elements (see Figure 5 wherein the member 5012 has flat sides which in as much as applicant has shown are being considered to be the side elements) and at least two said rod-shaped elements received therein (see Figure 5 wherein there are at least two pegs 5022 extending outwards from the sides of member 5012, which protrude laterally beyond the side elements (pegs 5022 protrude outwardly away from the sides of member 5012).
	Regarding Claim 11, Patterson further discloses the device according to claim 1, wherein the hook-shaped recess is provided on the structure (in as much as applicant has shown and as best described the slot 5024 is physically provided on top of the peg 5022 of member 12 and therefore part of the member 5012, see drawing objections above) and the rod-shaped element on the retaining element (in as much as applicant has shown and as best described the peg 5022 is physically in contact with the carrier 5020 and therefore part of the barrier 5020) 
	Regarding Claim 12, Patterson further discloses the exercising device according to claim 1 wherein the power arm is configured to be equipped at a second end (at pull exercise member 5016, see Figure 1 wherein the exercise member 16 is at the end of lever 17) with an actuation elements (exercise member 5016, in as much as applicant has shown the lever arm 5017 is actuated up and down by the user via the exercise member 5016 and thus is an actuation element, see Figure 6). 
	Regarding Claim 13, Patterson further discloses the exercising device according to claim 1, adapted to exercise muscles of a human body (see Figure 6, the device is configured to be used to exercise the user’s muscles). 
	Regarding Claim 15, Patterson further discloses the exercising device according to claim 1, wherein said exercising device being a modular exercising unit, which is adapted to be taken apart (carrier 5020 is detachable from member 5012 and therefore is modular).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 5330406 A (Patterson) in view of US 4618140 (Brown).
	Regarding Claim 14, Patterson discloses the invention as substantially claimed see above. Patterson further discloses that the support member 5012 is mountable to a base (base 5014) that rests on a ground surface (see Figure 1). Patterson does not disclose wherein the structure is attachable to a wall. 
	Brown teaches an analogous exercising device comprising a power arm (lever 2) pivotably mounted on a first end to a retaining element (carrier member 1) detachably arranged on a structure (track 17) wherein the structure is attachable to a wall (Figure 3) or a base (body 22, Figure 2) that rests on a ground surface (see Figure 2). 

    PNG
    media_image2.png
    532
    611
    media_image2.png
    Greyscale

Figure 3: Brown
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Browns structure to be alternatively attached to wall surface, as taught by Brown, in order to prevent unwanted motion of the structure due to torque formed on the upper end of the structure during high intensity exercise by the user. 
Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record US 5330406 A (Patterson) fails to teach or render obvious the exercising device in combination with all of the elements and structural and functional relationships as claimed and further including an elastic clamping means, which enters into a snap connection with the rod-shaped elements of the structure.
The prior art of record teaches mounting pin 5025 which takes the form of a bolt in Figure 5 which is not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the mounting pin 5025 to be an elastic clamping means without substantially modifying the structure to allow for clamping onto the rod-shaped elements and without improper hindsight.
	Regarding claim 5, the prior art of record US 5330406 A (Patterson) fails to teach or render obvious the exercising device in combination with all of the elements and structural and functional relationships as claimed and further including an elastic elongated element, configured to be arranged on the retaining element and adapted to be led around the rod-shaped elements of the structure. 
The prior art of record teaches spring 5227 attached between the carrier and the arm and not connected to the rod-shaped elements which is not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the spring to be leg around the rod-shaped elements without breaking the invention or modifying the structure to include an elastic elongated element led around the rod-shaped element without improper hindsight.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                    
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784